Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Applicants Arguments/Amendments
Applicant has amended independent claim 55 so that “b. potion of placenta” is changed to “disrupted chorionic membrane” in the hopes of getting around the prior art.  Disrupting a chorionic membrane can still result in the production of isolated chorion cells; isolated chorion cells resulting from such as disruption are considered pieces of disrupted placenta/chorion.

Applicants further argue, “The Strom cells do not necessarily produce factors in a composition whereas the disrupted chorionic membrane of the claimed composition already includes factors.”  The isolated cells of Strom are still viable cells and would also be able to produce factors.  The factors produced by a chorionic membrane or pieces of such a membrane are actually produced by the cells present in such a membrane.  The claims just require the production of factors and not the production of specific types of factors or a specific amount of factors.  

	Applicants further argue that the isolated cell types in applicants’ invention are distinct from those in the Strom reference because the cells taught in Strom are isolated already and the refrigeration process taught in Strom does not successfully remove the macrophage cells from the isolated cell population because the macrophage cells already have had the macrophage cells removed.  
	
The prior art used in the rejection does not have to teach the refrigeration step used by applicant because Strom still teaches cells/pieces of disrupted chorion which have high cell viability and do not have macrophage cells.  The instant set of claims are composition claims and not method claims for cryopreservation; therefore, the precise refrigeration step used in applicants’ specification does not need to be performed.  The cells/chorion pieces taught in the prior art Strom reference are the same structurally and functionally as the chorion cells and pieces in the claimed inventive entity.  The cells/pieces taught in the prior art also have a high cell viability and lack macrophage cells.   As argued earlier, the isolated cells can be considered pieces of disrupted chorion tissue.  

	In the unlikely event that isolated cells are not interpreted as being “disrupted chorion membrane,” examiner also incorporates the Liu reference into the rejection.  Applicants argue the following, “The Examiner argues that it would have been obvious to have included pieces of chorion membrane because Liu in paragraphs 3, 21, and 78 states that chorion pieces/disrupted placental tissue pieces can be used in treating disease/disorder conditions of the skin or as wound healing agents. The Examiner concludes that a person of ordinary skill would have been motivated to have included chorion pieces with the placental chorion stem cells of Strom since the composition of Strom can be used to correct damage to tissue.”  

“…….Applicant respectfully disagrees. The Examiner’s argument seems to be steeped in hindsight analysis. Neither Strom nor Liu disclose or suggest a combination of cells isolated from a chorion membrane with a disrupted chorionic membrane. If Strom’s composition and Liu’s composition are each useful as wound healing agents in their own right as the Examiner asserts, then there is no motivation to combine them.”

	There is motivation to combine Strom and Liu because both compositions taught in each reference can be used to treat wounds and heal injuries.  MPEP 2144.06 states the following:  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	Applicants argue unexpected high viability results of the cells in the claimed composition.  The composition of Strom also contains a cell/tissue composition with a high cell viability.  

Response to Applicants’ Instant Set of Claims

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 55,59-60,71,73,75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strom (US 20030235563) in view of Parolini (WO 2008151846), Liu (US 20080181967)

   Strom teaches a composition/product of placental stem cells that can be derived from chorion membrane (placental tissue) (Abstract; Paragraph 16).  Paragraph 60 states that the cells can be individually dissociated/isolated from such chorion layers.  Strom stresses the importance of keeping placental stem cells viable because stem cells from chorionic layers (Paragraph 59) can further be differentiated into other cell types (Section 5).  The claim requires “a. placental cells” and b. “disrupted chorionic membrane” with active placental factors and a disrupted chorionic membrane.”  Portion of placenta is not specifically defined in the specification; chorionic placental cells are considered small portions of placenta.  These viable stem cells taught in Strom are inherently capable of producing active factors.  Therefore, a composition of chorionic cells as taught by Strom (Paragraph 16) satisfies the limitations of a and b giving the claim the broadest reasonable interpretation.  Strom teaches that its cells have high viabilities when cryopreserved in the range of 70-95% like applicants claimed invention (Paragraph 98).  
Like applicants’ invention, Strom teaches a slow freezing process, involving similar refrigeration temperatures, where the temperature is slowly decreased by a degree each minute until the cells are frozen at -80 (Section 5.6; Paragraph 98 of Strom).  This would mean that the cells pass thru temperatures commonly associated with refrigeration (2-8 degrees Celsius) before undergoing a freezing/cryopreservation step just like applicants’ invention.  These are product claims so the method steps are not required.  The cryopreservation process of Strom produces high cell viability like applicants’ invention.
The refrigeration process in Strom does not have to be carried out for the same period of time as the instant claimed invention as long as it produces the same result which is the depletion of CD14 macrophage cells.  The cells of Strom would be exposed to a refrigeration process for a length of time which would be capable of destroying macrophage cells.  
MPEP § 2144.05 (II) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).   
The prior art Strom reference teaches that the temperature of its placental cells can be slowly decreased from room temperature to -80C by decreasing the temperature 1 degree per minute.  This would place the cells under conditions of refrigeration for a significant period of time which would facilitate the elimination of CD14 cells.  Applicants have not adequately show in the specification that refrigerating the product at 2-8°C for a period of 30-60 minutes is critical for the removal of macrophage cells, and would produce a product distinct from Strom.
Claim 55 states, “promotes migration of epithelial cells” is intended use language and does not add anything structurally or functionally to the claimed invention as in instant Claims 55,59
Strom does not specifically mention the inclusion of chorionic stromal cells in the placental cell composition.  However, Parolini does mention isolated stromal cells from a chorion membrane (Abstract; Page 5).  The placental composition of Strom can be used for therapeutic purposes to repair wounds and treat diseased tissue via cell transplantation therapy or tissue engineering (Paragraph 48 of Strom).  An artisan would have been motivated to have included the stromal cells of the Parolini reference because the stromal cell populations isolated from chorionic tissue is believed to improve immune tolerance of transplanted materials (Page 3; bottom of page).  It would have been obvious to have included the cells of Parolini with the cells of Strom in order to improve immune tolerance of transplanted cells used for therapeutic purposes as in instant Claim 55 and wherein the placental product is further depleted of trophoblasts (Page 5) as in instant Claim 60.

Examiner argued above that the placental stem cells taught in Strom can be considered placental cells and also portions of placenta/chorion since “portions of placenta” is not specifically defined in the specification.  In the event that cells of Strom were not interpreted as “portions of placenta,” , it would have been obvious to have included pieces of chorion membrane because Liu (paragraphs 3, 21, and 78) states that chorion pieces/ disrupted placental tissue pieces can be used in treating disease/disorder conditions of the skin or as wound healing agents; thus, a person of ordinary skill would have been motivated to have included chorion pieces with the placental chorion stem cells of Strom since the composition of Strom can also be used to correct damage to tissue (Paragraph 74).  as in instant Claim 55.
As argued above when giving the claims the broadest reasonable interpretation, “portion of placenta” can be considered cells since the “portion of placenta” is not better defined in the specification.  Strom teaches a composition of cells derived from “the chorion” (Paragraphs 16 and 47). Therefore, the cells are from one chorion instead of multiple chorions as in instant Claim 71. Wherein the product is comprised in a dermatologically acceptable pharmaceutical formulation (Paragraph 58) as in instant Claim 75.
Paragraph 45  of Liu states that such a composition can contain parts of chorion resulting from the disruption of placental material (Paragraph 64)    Paragraphs 63/72 states that suspended solid material larger than about “500 microns, 250 microns, 200 microns …” are removed, allowing particles in the range of 100 µm (microns) to be present as in instant Claim 73.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.  

Conclusion
All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657